      Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 AMBER ADAM, individually and on
 behalf of all others similarly situated,

 Plaintiffs,                                             21-cv-4775
                                              Case No.: __________

                                              CLASS AND COLLECTIVE
 v.                                           ACTION COMPLAINT


 BLOOMBERG L.P.,

 Defendant.


                                   INTRODUCTION

1.     This is a Fair Labor Standards Act (FLSA) collective action and a New York

Labor Law Rule 23 class action brought to remedy Defendant Bloomberg L.P.’s unlawful

refusal to pay overtime at the rate of time and one half to Representatives in the Trading

Solutions department.

2.     Plaintiffs seek unpaid overtime wages, liquidated damages, costs and attorneys’

fees as well as declaratory relief under the FLSA, 29 U.S.C. §201 et seq. and New York

Labor Law Articles 6 and 19 and implementing regulations, including but not limited to

12 NYCRR part 142.

                                    JURISDICTION

3.     Jurisdiction is conferred upon this Court by 29 U.S.C. §216(b) of the Fair Labor

Standards Act, by 28 U.S.C. §1331, this action arising under laws of the United States,

and by 28 U.S.C. §1337, this action arising under Acts of Congress regulating commerce.




                                             1
       Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 2 of 13




4.      This Court has supplemental jurisdiction over any state claim raised by virtue of

28 U.S.C. §1367(a).

                                           VENUE

5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b). Plaintiffs worked

for Defendant in this District. The cause of action arose in this District. Many Plaintiffs

reside in this District. Defendant resides in this District.

                                          PARTIES

        A.      Plaintiffs

6.      Plaintiff AMBER ADAM was an employee of Defendant and her Consent to Sue

is attached hereto.

7.      Plaintiff AMBER ADAM is a resident of New York.

8.      Plaintiff AMBER ADAM was engaged in commerce while working for

Defendant.

9.      Plaintiff AMBER ADAM represents a class of “all Representatives in the Trading

Solutions department who were not paid time and one half for hours over 40 worked in

one or more weeks.”

10.     The term “Plaintiffs” as used in this complaint refers to the Named Plaintiff, any

additional represented parties pursuant to the collective action provision of 29 U.S.C.

§216(b), and to such members of the class brought pursuant to Fed. R. Civ. P. Rule 23, as

described below, individually, collectively, or in any combination.

       B.       Represented Parties under the FLSA

11.     Plaintiff brings this case as a collective action for class members consisting of “all

Representatives in the Trading Solutions department who were not paid time and one half



                                               2
         Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 3 of 13




for hours over 40 worked in one or more weeks” within the three years preceding the

filing of a consent to sue by such individual and the date of final judgment in this matter.

12.      The class consists of individuals who worked in the Trading Solutions department

anywhere in the United States, including New York, and California.

         C.       Class Plaintiffs under the New York Overtime Law

13.      Plaintiff brings this case as a Rule 23 Class Action for class members consisting

of “all Representatives in the Trading Solutions department in New York who were not

paid time and one half for hours over 40 worked in one or more weeks” at any time

within the six years preceding the filing of this Complaint and the date of final judgment

in this matter.

14.      Upon information and belief, the class is composed of more than one hundred

individuals.

15.      There are questions of law and fact common to the class, including but not limited

to whether the Plaintiffs were entitled to overtime premium pay, whether the Defendant

knew or should have known that Plaintiffs worked off the clock, whether Defendant

failed to provide the Plaintiffs with adequate notice upon hiring and wage statements that

complied with NYLL.

16.      The claims of the Named Plaintiff are typical of the claims of the class.

17.      The Named Plaintiff and her counsel will adequately protect the interests of the

class.

18.      Common questions of law or fact predominate over individual questions and a

class action is superior to other methods for the fair and efficient adjudication of the

controversy.



                                              3
        Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 4 of 13




       D.       Defendant

19.      Defendant BLOOMBERG L.P. is a Delaware company registered in New York.

The Defendant lists its business address as 731 Lexington Avenue, New York, New York

10022.

20.      Defendant’s business is a multinational mass media corporation that provides

software tools, data services, and news to financial companies and organizations around

the world.

21.      Defendant’s Trading Solutions department is located in New York City, New

York and San Francisco, California.

22.      Upon information and belief, Defendant grossed more than $500,000 in the past

fiscal year.

23.      Defendant operates an enterprise engaged in commerce within the meaning of the

FLSA.

                                         FACTS

24.      Plaintiff ADAM was employed by Defendant.

25.      Plaintiff ADAM was employed by Defendant in New York City.

26.      Plaintiff ADAM began her work as a Representative in the Trading Solutions

department, in Defendant’s New York City office in approximately November 2019. She

worked in that position until her employment ended in April 2021.

27.      Plaintiff ADAM was primarily employed by Defendant to respond to requests for

assistance regarding how to use proprietary Bloomberg software.



                                             4
       Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 5 of 13




28.     These help requests primarily came through “Bloomberg Chat” requests initiated

by Bloomberg customers.

29.     Plaintiffs handled multiple “chats” with Bloomberg customers simultaneously,

while also maintaining an ongoing “floor chat” (a conversation with all other on-duty

representatives and supervisors).

30.     Plaintiffs generally have the position title of “Representative” or “Specialist” in

the Trading Solutions department.

31.     Plaintiffs regularly worked more than 40 hours per week for Defendant.

32.     Plaintiffs were generally scheduled for five eight-hour shifts (nine hours with an

unpaid lunch hour during the workday).

33.     Plaintiffs were required to be at work before their shift began to log into

Defendant’s computer system.

34.     Plaintiffs were required to work past the end of their shifts to complete jobs.

35.     Plaintiffs were required to work during their lunch hours to complete jobs.

36.     Plaintiffs worked at home to study for various certification exams and to learn

about different issues regarding Bloomberg’s software products.

37.     Defendant knew or should have known that Plaintiffs worked at home to study for

various certification exams and to learn about different issues regarding Bloomberg’s

software products.

38.     Defendant knew or should have known that Plaintiffs worked beyond their

scheduled shift hours.

39.     Defendant suffered or permitted Plaintiffs to work for its benefit off the clock

hours outside their shift.



                                              5
       Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 6 of 13




40.     Defendant failed to set up a time-keeping system that would record all the hours

that Plaintiffs performed.

41.     Defendant failed to record the exact hours of work Plaintiffs performed.

42.     Defendant did not ask Plaintiffs to record the hours of work they performed for

Defendant off-site.

43.     Defendant required Plaintiffs to work on weekends and holidays in addition to

their regular shifts.

44.     Prior to beginning employment as a Representative in the Trading Solutions

department, Defendant communicated to Plaintiffs that they would be required to work

five eight-hour shifts per week, for which they would be paid a salary.

45.     Defendant paid Plaintiffs a salary rate for five eight-hour work shifts.

46.     The salary paid to Plaintiffs by Defendant was intended to cover a 40 hour

workweek.

47.     Defendant failed to pay Plaintiffs overtime compensation at the rate of time and

one-half for all hours worked over 40 in a workweek.

48.     Defendant failed to pay Plaintiffs any compensation for their hours over 40

worked in a work week.

49.     Upon information and belief, Defendant failed to provide New York Plaintiffs

notice in writing at the time of hiring as required by N.Y. Lab. Law §195(1)(a), including

the failure to provide the overtime rate of pay.

50.     Upon information and belief, the wage statements that Defendant provided to

New York Plaintiffs did not list the accurate number of regular hours or overtime hours

worked.



                                              6
       Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 7 of 13




51.    In 2014, a class and collective wage and hour action was filed against Defendant

by a class of Representatives who worked for Defendant’s Analytics department. That

case was titled Michael v. Bloomberg L.P., 14-cv-02657 (S.D.N.Y.). Analytics

Representatives perform similar customer support job duties as the Plaintiffs in this case.

Id., First Amended Complaint, Doc. 6 at ¶¶ 24-49.

52.    In June 2018, after four years of litigation, including five days of trial, the action

settled. Id., Joint Motion for Preliminary Approval, Doc. 515 at 7,8; Final Approval

Order, Doc. 540.

53.    Upon information and belief, some Trading Solutions Representatives were part

of the Michael v. Bloomberg L.P. action.

54.    As a result of the Michael v. Bloomberg L.P. action, in June 2018 Defendant

reclassified Analytics Representatives as non-exempt and eligible for overtime. However,

Defendant excluded Trading Solutions Representatives from the reclassification of the

Analytics department.

55.    Defendant’s failure to pay Plaintiffs the proper wages required by law was willful

because Defendant knew it was violating the FLSA, or showed reckless disregard to the

matter, when it failed to classify Trading Solutions Representatives, the Plaintiffs in this

case, as non-exempt and overtime eligible.

56.    All actions and omissions described in this complaint were made by Defendant

directly or through its supervisory employees and agents.

57.    Before working in the Trading Solutions department, Plaintiff ADAM worked as

a Representative for Defendant’s Analytics department. A wage and hour action on

behalf of Defendant’s customer support representatives, including Analytics



                                              7
      Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 8 of 13




Representatives, is currently pending in a related action in the Southern District of New

York. Adams v. Bloomberg, 20-cv-07724-RA-JLC, (S.D.N.Y.). On February 2, 2021,

Plaintiff ADAM filed a Consent to Sue in the related action. Id. at Doc. 34-1.

                              FIRST CAUSE OF ACTION
                                 (FLSA OVERTIME)

58.    Defendant failed to pay premium overtime wages to the Plaintiffs in violation of

the Fair Labor Standards Act, 29 U.S.C. §§203, 207 et seq. and its implementing

regulations.

59.    Defendant’s failure to comply with the FLSA caused Plaintiffs to suffer loss of

wages and interest thereon.

60.    Defendant’s failure to pay proper premium overtime wages for each hour worked

over 40 per week was willful within the meaning of 29 U.S.C. § 255.

                              SECOND CAUSE OF ACTION
                               (NEW YORK OVERTIME)

61.    Defendant failed to pay premium overtime wages to the Named Plaintiff and other

New York Plaintiffs in violation of New York Labor Law Articles 6 and 19 and their

implementing regulations, including but not limited to 12 NYCRR Part 142.

62.    Defendant’s failure to comply with the New York Labor Law minimum wage and

overtime protections caused New York Plaintiffs to suffer loss of wages and interest

thereon.

                            THIRD CAUSE OF ACTION
                         (NEW YORK NOTICE UPON HIRING)

63.    New York Labor Law §195(1)(a) requires Defendant to provide New York

Plaintiffs, in writing in English and in the language identified by each member of the

New York class as their primary language, at the time of hiring, a notice containing

                                             8
       Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 9 of 13




specific enumerated criteria, including the regular hourly rate and overtime rate of pay;

and to obtain from the New York Plaintiffs a signed and dated written acknowledgement,

in English and in their primary language, of receipt of such notice. For all employees who

are not exempt from overtime, the notice must state the regular hourly rate and overtime

rate of pay.

64.    Defendant did not provide notice upon hiring to the New York Plaintiffs as

required by New York Labor Law §195(1)(a).

65.    Defendant has engaged in a widespread pattern, policy, and practice of violating

the New York Labor Law Article 6 requirement to provide notice upon hiring as detailed

in this Class and Collective Action Complaint.

66.    By reason of the foregoing, Defendant is liable to Named Plaintiff and the New

York Class for statutory damages as provided by New York Labor Law §198(1-b) in an

amount to be determined at trial, plus costs and attorneys’ fees.

                             FOURTH CAUSE OF ACTION
                          (NEW YORK WAGE STATEMENTS)

67.    New York Labor Law §195(3) requires Defendant to furnish the New York

Plaintiffs with a statement with every payment of wages listing their regular hourly rate

or rates of pay; their overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked.

68.    Defendant has engaged in a widespread pattern, policy, and practice of violating

New York Labor Law §195(3) requirement to provide accurate wage statements as

detailed in this Class and Collective Action Complaint.

69.    By reason of the foregoing, Defendants are liable to Named Plaintiff and the New




                                             9
      Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 10 of 13




York Class for statutory damages as provided by New York Labor Law §198(1-d) in an

amount to be determined at trial, plus costs and attorneys’ fees.

                                       RELIEF SOUGHT

WHEREFORE, Plaintiffs request that this Court enter an order:

      A.      Certifying this action as a collective and class action, under §216(b) of the

              FLSA and Rule 23(b)(3);

      B.      Ordering notice to the putative class members at the earliest opportunity to

              ensure class members’ claims are not lost to the State and Federal statute of

              limitations;

      C.      Declaring that the Defendant violated the Fair Labor Standards Act and

              New York Labor Law;

      B.      Declaring that the Defendant’s FLSA violations of overtime protections

              were willful;

      C.      Granting judgment to the Plaintiffs for their claims of unpaid wages as

              secured by the Fair Labor Standards Act as well as an equal amount in

              liquidated damages and awarding the Plaintiffs’ costs and reasonable

              attorneys’ fees;

      D.      Granting judgment to the New York Plaintiffs for their claims of unpaid

              wages as secured by the New York Labor Law as well as an equal amount

              in liquidated damages, statutory damages due for notice and wage

              statement violations, and awarding the Plaintiffs’ costs and reasonable

              attorneys’ fees;

      E.      Granting Plaintiffs prejudgment interest; and



                                             10
     Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 11 of 13




      F.     Granting such further relief as the Court finds just.

Respectfully Submitted,

Dated: May 27, 2021


                                                     /s/Artemio Guerra
                                                     Artemio Guerra, Esq.
                                                     Getman, Sweeney & Dunn PLLC
                                                     260 Fair St.
                                                     Kingston NY 12401
                                                     Tel: (845) 255-9370
                                                     Fax: (845)255-8649
                                                     Email: aguerra@getmansweeney.com

                                                     ATTORNEYS FOR PLAINTIFFS




                                            11
         Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 12 of 13




             CONSENT TO SUE UNDER THE FLSA

I, Amber Adam, hereby consent to be a plaintiff in an action under the Fair Labor
Standards Act, 29 U.S.C. §201 et seq., to secure any unpaid wages, overtime pay,
liquidated damages, attorneys’ fees, costs and other relief arising out of my
employment Bloomberg L.P. and any other associated parties. I authorize Getman,
Sweeney & Dunn, PLLC, and any associated attorneys as well as any successors or
assigns, to represent me in such action.


Dated:
                                           Amber Adam
Case 1:21-cv-04775-UA Document 1 Filed 05/28/21 Page 13 of 13
